The defendant's account was admitted by the plaintiff, and the only issue was the value of the services rendered by plaintiff's intestate. The jury ascertained this and balanced the accounts and gave a verdict for the difference in favor of the defendant.
Neither party objected to the admission of any part of the evidence nor to any part of his Honor's instructions to the jury, and we do not see any error in his instructions. The value of the services and the weight of evidence were matters alone for the jury to determine, and we find nothing to do except to affirm the judgment. The grounds assigned for a new trial were in the discretion of the court below, and we do not consider them. Let judgment be entered here for the defendant.
PER CURIAM.                              No error. *Page 19 
(27)